Case 2:19-cv-00092-JRG-RSP Document 447 Filed 06/03/21 Page 1 of 7 PageID #: 19635




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

   TEAM WORLDWIDE CORPORATION,

         Plaintiff,                         Case No. 2:19-cv-92-JRG-RSP

   v.                                       LEAD CASE

   ACADEMY, LTD D/B/A ACADEMY
   SPORTS + OUTDOORS,

         Defendant.

   ACE HARDWARE CORPORATION,                Case No. 2:19-cv-00093-JRG-RSP

   AMAZON.COM, INC, AMAZON.COM LLC, Case No. 2:19-cv-00094-JRG-RSP

   BED BATH & BEYOND INC.,                  Case No. 2:19-cv-00095-JRG-RSP

   COSTCO WHOLESALE CORPORATION,            Case No. 2:19-cv-00096-JRG-RSP

   DICK'S SPORTING GOODS, INC.,             Case No. 2:19-cv-00097-JRG-RSP

   THE HOME DEPOT, INC.,                    Case No. 2:19-cv-00098-JRG-RSP

   MACY'S, INC., MACY'S.COM, LLC,           Case No. 2:19-cv-00099-JRG-RSP

   TARGET CORPORATION, and TARGET Case No. 2:19-cv-00100-JRG-RSP
   BRANDS, INC.,

   SEARS, ROEBUCK AND CO., SEARS            Case No. 2:20-cv-00006-JRG-RSP
   HOLDINGS     CORPORATION,          and
   TRANSFORM HOLDCO LLC,
                                            CONSOLIDATED CASES
         Defendants.


                       DEFENDANTS’ OBJECTIONS TO ORDER ON
                        DEFENDANTS’ MOTION IN LIMINE NO. 1
Case 2:19-cv-00092-JRG-RSP Document 447 Filed 06/03/21 Page 2 of 7 PageID #: 19636




           Pursuant to Fed. R. Civ. P. 72(a) and Local Rule CV-72(b), Defendants respectfully object

   to the Magistrate Judge’s Order on Motion in Limine No. 1 (Dkt. 439 [“Order”]) on the grounds

   that the Magistrate Judge overlooked the undisputed fact that TWW admitted it “failed to link any

   disclosure contained within the [’760] Patent to any limitation in the asserted claims,” and

   governing law is clear that “written description support for the asserted claims must be found in

   the [’760] Patent” to assert an earlier priority date. Cordance Corp. v. Amazon.com, Inc., 658 F.3d

   1330, 1334–35 (Fed. Cir. 2011). Accordingly, because of these clear factual and legal errors,

   Defendants respectfully object to the Magistrate Judge’s Order and ask the Court to preclude TWW

   from proffering testimony or making any statement insinuating that the ’760 Patent provides an

   earlier priority date for the ’018 Patent. 1

           In the Priority Date Motion briefing—which the Magistrate Judge considered as part of

   the Order (see Dkt. 439 at 3)—TWW did not contest Defendants’ Statement of Undisputed

   Material Fact No. 7, which reads:

           The ’331 Application is also a continuation-in-part of Patent Application No.
           09/542,477 (the “’477 Application”), which was filed on April 4, 2000 and resulted
           in U.S. Patent No. 6,332,760 (the “’760 Patent,” Ex. 6). (’018 Patent, ref. (60).)
           However, the ’760 Patent lacks any disclosure related to Figures 13A, 13B, 14, and
           15 from the ’018 Patent. (Compare generally Ex. 6 [’760 Patent], with ’018 Patent.)
           Indeed, TWW has failed to link any disclosure contained within the ’760 Patent
           to any limitation in the Asserted Claims. 2

   1
     The Magistrate Judge correctly held that “Under 35 U.S.C. § 104, it is impermissible for TWW
   to establish a date of invention by reference to knowledge or use of the invention if it was only
   available in China or Taiwan.” (Dkt. 439 at 4.) However, the Court also held “the restriction of
   § 104 applies to a specific use of the evidence, not the actual evidence itself.” (Id.) Because
   TWW has not timely disclosed a “permissible” use for this evidence (specifically, PTX-COM-
   241, -241, and -302), TWW should be precluded under the Magistrate Judge’s Order from
   reliance on these exhibits. Defendants address this issue in their Objections to the Pre-
   Admission of PTX-COM-240, -241, and -302 (Dkt. 414) and Proposed Reply (forthcoming).
   2
    This is consistent with TWW’s positions in the Priority Date Briefing that the ’760 Patent does
   not support the accused claims, and thus cannot provide an earlier priority date. (See, e.g., Dkt.
   259 at 4 (“Absent Defendants’ tortured interpretation of [the Chaffee] provisional application,
   TWW has not asserted that it is entitled to a priority date of April 4, 2000 based on the disclosure


                                                   -1-
Case 2:19-cv-00092-JRG-RSP Document 447 Filed 06/03/21 Page 3 of 7 PageID #: 19637




   (Dkt. 208 at 3 (emphasis added); Dkt. 259 at 2 (failing to dispute SUF No. 7).) “Under Local

   Rule CV-56(c), the court assumes that the facts as claimed and supported by admissible summary

   judgment evidence by the moving party are true, unless controverted by the non-moving party in

   its response and supported by admissible summary judgment evidence.” Regions Equip. Fin.

   Corp. v. AT 2400, Off. No. 530775, No. 1:10-CV-215, 2010 WL 11531292, at *3 n.5 (E.D. Tex.

   Sept. 2, 2010), aff’d, 640 F.3d 124 (5th Cir. 2011). The Magistrate Judge did not, however,

   address this motion-determinative admission in the Order, instead focusing solely on the

   inventor’s statements 3 that the ’760 and ’018 Patents were unrelated. (Dkt. 439 at 3.)

          But with that admission, TWW conceded that the ’760 Patent is irrelevant to the priority

   date of the asserted claims of the ’018 Patent under black letter Federal Circuit law and FRE 401.

   Specifically, as explained in Defendants’ motion in limine and summary judgment briefing, the

   Federal Circuit held in Cordance the “failure to link any disclosure” contained in an earlier

   application to “any limitation in the asserted claims” prevented the asserted claims from

   receiving the benefit of the filing date of the earlier application as a matter of law. Cordance,

   658 F.3d at 1334–35; see also Power Oasis, Inc. v. T-Mobile, Inc., 522 F.3d 1299, 1306 (Fed.

   Cir. 2008) (“It is elementary patent law that a patent application is entitled to the benefit of the

   filing date of an earlier filed application only if the disclosure of the earlier application provides




   of TWW’s U.S. Patent No. 6,332,760 (‘the 760 Patent’), a parent patent to the ’018 Patent.”);
   Dkt. 325 at 1 (“TWW did not dispute that its U.S. Patent No. 6,332,760 (“the 760 Patent”), a
   parent patent to the ’018 Patent, discloses a socket-style pump and not a built in pump.”).) To
   the extent TWW argues that the ’760 Patent is necessary to interpret the Chaffee prior art, that
   argument has no bearing on the priority date analysis—indeed, TWW has cited no case law
   supporting this argument. (Dkt. 259 at 4.)
   3
    The inventor’s statements (see Dkt. 208-3) are consistent with TWW’s other admissions, but
   are not determinative. It is TWW’s admission that the disclosure of the ’760 patent does not
   support the asserted claims—which the Magistrate Judge overlooked—that is critical to the
   analysis.

                                                    -2-
Case 2:19-cv-00092-JRG-RSP Document 447 Filed 06/03/21 Page 4 of 7 PageID #: 19638




   support for the claims of the later application, as required by 35 U.S.C. § 112.” (internal

   quotation omitted, emphasis added)). Here, TWW repeatedly admits that the ‘760 Patent fails to

   provide support for the asserted claims. (Dkt. 259 at 2 (failing to dispute that “TWW has failed

   to link any disclosure contained within the ’760 Patent to any limitation in the Asserted

   Claims.”); Dkt. 325 at 1 (“TWW did not dispute that its U.S. Patent No. 6,332,760 (‘the 760

   Patent’), a parent patent to the ’018 Patent, discloses a socket-style pump and not a built in

   pump.”); Dkt. 259 at 4 (“TWW has not asserted that it is entitled to a priority date of April 4,

   2000 based on the disclosure of TWW’s U.S. Patent No. 6,332,760 (‘the 760 Patent’), a parent

   patent to the ’018 Patent.”).) As a matter of undisputed fact and black letter law, TWW cannot

   rely upon the ’760 Patent for purposes of asserting an earlier priority date. The Magistrate

   Judge’s failure to recognize TWW’s admission and apply the correct legal precedent is clear

   error.

                                            CONCLUSION

            Accordingly, Defendants respectfully object to the Magistrate Judge’s Order regarding

   Defendants’ motion in limine No. 1.

   Dated: June 3, 2021                       Respectfully submitted,

                                              /s/ Bethany N. Mihalik
                                                  Charles Everingham IV
                                                  State Bar No. 00787447
                                                  WARD SMITH & HILL, PLLC
                                                  P.O. Box 1231
                                                  Longview, TX 75606-1231
                                                  (903) 757-6400 (telephone)
                                                  (903) 757-2323 (facsimile)
                                                  Email: ce@wsfirm.com

                                                 Counsel for Defendants Ace Hardware
                                                 Corporation; Dick’s Sporting Goods, Inc.; Home
                                                 Depot U.S.A., Inc. and Home Depot Product
                                                 Authority, LLC; Target Corporation; Sears,

                                                   -3-
Case 2:19-cv-00092-JRG-RSP Document 447 Filed 06/03/21 Page 5 of 7 PageID #: 19639




                                      Roebuck and Co., and Sears Holdings Corporation;
                                      and Transform SR LLC and Transform KM LLC

                                      FAEGRE DRINKER BIDDLE & REATH LLP
                                      R. Trevor Carter (admitted in E.D. Texas)
                                      trevor.carter@faegredrinker.com
                                      Andrew M. McCoy (admitted in E.D. Texas)
                                      andrew.mccoy@faegredrinker.com
                                      Reid E. Dodge (admitted in E.D. Texas)
                                      reid.dodge@faegredrinker.com
                                      300 N. Meridian St., Suite 2500
                                      Indianapolis, IN 46204
                                      (317) 237-0300 (telephone)
                                      (317) 237-1000 (facsimile)

                                      Lauren M.W. Steinhaeuser (admitted in E.D. Texas)
                                      lauren.steinhaeuser@faegredrinker.com
                                      90 S. Seventh St., Suite 2200
                                      Minneapolis, MN 55402
                                      (612) 766-7000 (telephone)

                                      Bethany N. Mihalik (admitted in E.D. Texas)
                                      bethany.mihalik@faegredrinker.com
                                      1500 K Street NW, Suite 1100
                                      Washington, DC 20005
                                      Tel: 202-312-7440

                                      Counsel for Defendants Academy, Ltd d/b/a
                                      Academy Sports + Outdoors; Ace Hardware
                                      Corporation; Dick’s Sporting Goods, Inc.; Home
                                      Depot U.S.A., Inc. and Home Depot Product
                                      Authority, LLC; Target Corporation; Sears,
                                      Roebuck and Co., and Sears Holdings Corporation;
                                      and Transform SR LLC and Transform KM LLC


                                   /s/ Steven A. Caloiaro
                                       DICKINSON WRIGHT PLLC
                                       John S. Artz
                                       jsartz@dickinsonwright.com
                                       350 S. Main St., Suite 300
                                       Ann Arbor, MI 48104
                                       (734) 623-7075

                                      Steven A. Caloiaro
                                      scaloiaro@dickinsonwright.com


                                       -4-
Case 2:19-cv-00092-JRG-RSP Document 447 Filed 06/03/21 Page 6 of 7 PageID #: 19640




                                      100 W. Liberty St., Suite 940
                                      Reno, NV 8951
                                      (775) 343-7500

                                      Peter E. Doyle
                                      pdoyle@dickinsonwright.com
                                      2600 W. Big Beaver Rd., Suite 300
                                      Troy, MI 48084-3312
                                      (248) 205-5978

                                      Counsel for Defendants Academy, Ltd d/b/a
                                      Academy Sports + Outdoors and Target
                                      Corporation


                                   /s/ Robert T. Cruzen
                                       Robert T. Cruzen
                                       KLARQUIST SPARKMAN LLP
                                       One World Trade Center
                                       121 SW Salmon St., Suite 1600
                                       Portland, OR 97204
                                       Counsel for Defendants Amazon.com, Inc.
                                       and Amazon.com LLC

                                    /s/ John W. Harbin
                                       John W. Harbin
                                       Gregory J. Carlin
                                       Walter Hill Levie III
                                       MEUNIER CARLIN & CURFMAN LLC
                                       999 Peachtree St. NE, Suite 1300
                                       Atlanta, GA 30309

                                      Counsel for Defendants Bed Bath & Beyond Inc.;
                                      Costco Wholesale Corporation; Macy’s Retail
                                      Holdings, Inc. and Macy’s.com, LLC; Target
                                      Corporation; and Amazon.com, Inc. and
                                      Amazon.com, LLC

                                      Michael C. Smith
                                      State Bar No. 18650410
                                      SCHEEF & STONE, LLP
                                      113 E. Austin St.
                                      Marshall, TX 75671
                                      Office: 903-938-8900
                                      Michael.Smith@solidcounsel.com



                                       -5-
Case 2:19-cv-00092-JRG-RSP Document 447 Filed 06/03/21 Page 7 of 7 PageID #: 19641




                                               Counsel for Defendants Academy, Ltd d/b/a
                                               Academy Sports + Outdoors; Ace Hardware
                                               Corporation; Amazon.com, Inc. and Amazon.com
                                               LLC; Bed Bath & Beyond Inc.; Costco Wholesale
                                               Corporation; Dick’s Sporting Goods, Inc.; Macy’s
                                               Retail Holdings, Inc. and Macy’s.com, LLC; Home
                                               Depot U.S.A., Inc. and Home Depot Product
                                               Authority, LLC; and Target Corporation




                                   CERTIFICATE OF SERVICE

          I hereby certify that a copy of the foregoing document was filed electronically in

   compliance with Local Rule CV-5(a). Therefore, this document was served on counsel of record,

   all of whom have consented to electronic service, on June 3, 2021.

                                                /s/ Bethany N. Mihalik




                                                 -6-
